DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgement is made of amendment filed on 04/28/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously rejected. Claims 1, 8, 9, 13, 17, 20 have been amended. Claims 4 and 16 are canceled. Claims 1-3, 5-15, 17-20 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yixue Du on July 6, 2022.

The application has been amended as follows: 

***SEE ATTACHED AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of multi-chassis link aggregation groups. For example, Gautam (US 2016/0352622), discloses a first and second switch peers in parallel for implementing a MC-LAG, in which each switch peer maintained a forwarding database for corresponding attached clients of the MC-LAG, and in which the first and second switch peers synchronized forwarding databases via a peer link. Vinayagam (US 2012/0182866), discloses load balancing of data transmission between peers of a MC-LAG, but does not teach load-balancing of neighbor state management by a particular peer. Other prior art such as Appanna (US 2017/0257309), teaches the concept of selecting a single peer for communicating VXLAN configuration and status updates, such as new or updated MAC address table data for devices, and Kamisetty (US 2018/0302315), teaching active and standby MLAG peers, in which only the active MLAG peer processing BPDU for updating STP states.   While Appanna and Kamisetty describe techniques of a set particular MC-LAG peer performing control information updates, neither teaches a neighbor state management load-balancing process for selecting a home peer to perform neighbor state management for newly discovered neighbors, in which only the home peer performs neighbor state management comprising maintaining reachability information associated with the newly discovered neighbor, and in conjunction with the remainder of the claim. 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477